DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 8/1/2022. 

Allowable Subject Matter
2. 	Claims 1-2, 5-11 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Singer et al. (US PG Pub 2013/0090390 A1).

           Summary of Claim 1: 
 A method of using a compound of formula (I) 




    PNG
    media_image1.png
    59
    299
    media_image1.png
    Greyscale



in the form of any one of its stereoisomers or as a mixture thereof, 

wherein R represents a n-butyl or a (3-methylbutan-2-yl) group,

the method comprising using the compound as a perfuming ingredient to impart odor notes comprising an aldehydic facet of a lily of the valley odor note and creamy and coriander odor notes.

 


Singer et al. teach a method of imparting, intensifying and/or modifying odor notes, comprising the step of bring into contact [0160] the compound of formula (I):


    PNG
    media_image2.png
    130
    314
    media_image2.png
    Greyscale

wherein the compound possesses the odor note of lily of the valley and optionally one, several or all the odor notes floral, sweet, watery, powdery, aldehyde-like and ozone-like, and/or natural, caring, complex and radiant ([0117-0118]).
Singer et al. do not teach or fairly suggest the claimed method, compound or perfuming composition, wherein the method, compound or perfuming composition comprises, in particular, the claimed compound of formula (I). Applicant demonstrated the claimed compound possesses a unique odor of coriander odor notes and aqueous facets not present in the compound of Singer et al.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763